 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES COURTHOUSE
500 PEARL STREET
NEW YORK, NY 10007-1312

NAOMI REICE BUCHWALD 212-805-0194
UNITED STATES DISTRICT JUDGE

January 22, 2020

Gregory Paul Mouton, Jr.

Law Office of Gregory P. Mouton, Jr., LLC
305 Broadway, 7th Floor

New York, NY 10007

Re: Matthew Corso v. City of New York et al.
17 Civ. 6096 (NRB)

Dear Counsel:

Having reviewed the revised stipulation in this action, see ECF No. 68, the Court remains
unclear as to the nature of the proposal. Within one week of today’s date, please file a letter via
ECF that clarifies the purpose of your proposed Stipulation and Order and, specifically, whether
you seek to preserve in any manner (e.g., on remand) any claim against any individual defendant.

Very truly yours,

 

 

Naomi Reice Buchwald
United States District Judge

cc: Daniel Guillermo Saavedra
New York City Law Department
100 Church Street
New York, NY 10007

 

 
